Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
	1.	Applicant’s amendment filed December 3, 2021 is acknowledged and has been entered. 
	2.	Claims 18-20 are currently under consideration.
3.	The Declaration of Wei Li under 37 CFR 1.132 filed December 3, 2021  is sufficient to overcome the rejection of claim 18-20 based upon lack of enablement and written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
4.	The Declaration of Wei Li, Mengchen Zou, Divya Sahu, Mei Chen and David Woodley under 37 CFR 1.132 filed December 3, 2021 is sufficient to overcome the rejection of claim 18-20 based upon being rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by or under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (VIIIth International symposium on Heat Shock Proteins in Biology & Medicine Nov. 2, 2014, IDS).
	5.	Applicant’s declarations, amendments and arguments have overcome the rejections and objections set forth in the Office Action of June 7, 2021, which are hereby withdrawn. 
	6.	Claims 18-20 are allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642